CERTIFIED PUBLIC ACCOUNTANT — CERTIFICATION
Pursuant to 59 O.S. 15.9 [59-15.9] (1971), it is within the sound discretion of the State Board of Public Accountancy to accept an applicant's conditional credits earned in passing the Uniform Certified Public Accountant's Examination in another State. However, unless the applicant holds a valid and unrevoked license under the laws of any other state or political subdivision of the United States, the eligibility requirements of 59 O.S. 15.8 [59-15.8] (1971), must be met by the applicant before he may be issued a Certified Public Accountant Certificate by the State Board of Public Accountancy.  The Attorney General is in receipt of your letter of February 15, 1973, wherein you ask, in effect, the following questions: 1. Under the provisions of Title 59 O.S. 15.9 [59-15.9] (1971), may the Board accept all of an applicant's conditional credits earned on the Uniform Certified Public Accountant's Examination where that individual has taken said examination under the jurisdiction of a state other than Oklahoma and has passed all parts.  2. If the answer to Question No. 1 is in the affirmative, must said individual meet the eligibility requirements for Oklahoma applicants under Section 59 O.S. 15.8 [59-15.8] of Title 59 before he may be issued an Oklahoma CPA certificate by this Board? In other words, does the Board have the authority to issue an Oklahoma CPA certificate to an individual who took and passed the Uniform Certified Public Accountant's Examination under the jurisdiction of a state other than Oklahoma, but for some reason was not issued a CPA certificate by that State? In response to your first question we would direct your attention to 59 O.S. 15.5 [59-15.5] (1971), which gives the State Board of Public Accountancy its rule-making powers and provides, in part: "The Board shall adopt and issue, and from time to time may amend, rules of general application for the administration of this Act and regulating the professional conduct of persons authorized to engage in public accounting, looking to the establishment and maintenance of a high standard of honesty, integrity and proficiency in the profession, and may adopt and issue such other rules and regulations as are consonant with the purposes of this act . . ." Title 59 O.S. 15.9 [59-15.9] (1971) enumerates the procedure to be followed in issuing certificates and licenses to qualified applicants: "The Board shall issue certificates as Certified Public Accountants only to those applicants who shall have qualified and complied with the provisions of this Act and the rules of the Board, and shall have passed a written examination in accounting theory, in accounting practice, in auditing, and in such other related subjects as the Board may determine to be appropriate with such grades as satisfy the Board that they are competent to practice as Certified Public Accountants. The Board may make such use of all or any part of the Uniform Certified Public Accountant's Examination and Advisory Grading Service as it deems appropriate to assist it in performing its duties hereunder. Provided, that if any applicant is a member in good standing of the Bar of any state, the Board shall waive the examination in commercial law with respect to such applicant, should such examination otherwise be required by the Board. . . ." Clearly, Section 59 O.S. 15.9 [59-15.9], supra, requires that the applicant must pass a written examination. However, it is to be noted that the Board has wide latitude in determining the appropriate methods and procedures to be followed regarding the examination requirements. The Uniform Certified Public Accountant's Examination is a standardized examination and it is within the scope of the Board's discretion to determine whether or not to accept the conditional credits earned by an applicant from this examination which is given in another state.  With reference to your second question, we would refer you to 59 O.S. 15.8 [59-15.8] (1971) which states the qualifications required of applicants for certificates: "Hereafter, every applicant for the certificate of Certified Public Accountant or license of Public Accountant must be a citizen of the United States, must have attained the age of twenty-one (21) years, must be of good moral character, must have been a resident of this State for one (1) year immediately prior to making application and must meet the requirements of education and experience as hereinafter provided: "(a) The educational requirement shall be graduation from an accredited high school or, in the opinion of the Board, equivalent thereof.  "(b) The experience requirement shall be at least three (3) years of public accounting experience, at least one (1) of which shall have been in this State, and the Board shall give consideration to equivalent experience as satisfying the requirement of three (3) years' public accounting experience, such equivalent experience to consist of work of a responsible and nonroutine accounting nature which requires independent judgment on accounting matters. Provided, however, that as to an applicant who is a graduate with a major in accounting or with a nonaccounting major supplemented by what the Board determines to be substantially the equivalent of an accounting major of any four (4) year college or university in the State of Oklahoma or any other four (4) year college or university recognized by the Board, such shall be deemed the equivalent of the aforesaid three (3) years' public accounting experience provided that the applicant shall have satisfactorily completed forty-eight (48) semester hours, or the equivalent thereof, in accounting and related subjects, of which not less than thirty (30) semester hours, or the equivalent thereof, be in accounting courses of which at least one (1) course shall be in auditing, and the remainder of said forty-eight (48) semester hours, or the equivalent thereof, be in said related subjects, which shall be any or all of the subjects of economics, statistics, business law, finance, business management, marketing and business communication." Title 59 O.S. 15.13 [59-15.13] (1971) concerns itself with reciprocity of Certified Public Accountant and Public Accountant licenses with other states and political subdivisions. It provides in part: "If an applicant who holds a valid and unrevoked license as a Certified Public Accountant or Public Accountant under the laws of any other state or political subdivision of the United States, shall apply for a license as a Certified Public Accountant or Public Accountant in this state, the Board may waive the requirements of Section 15.8 of Title 59 of the Oklahoma Statutes and may dispense with the requirement of an examination and issue to him such license, if the laws of such other state or political subdivision extends similar privileges to the holder of a license as Certified Public Accountant or Public Accountant under the laws of the State, and if such license was issued by the other state or political subdivision of the United States to an applicant as the result of an examination which, in the judgment of the Board, was equivalent to the examination provided for in this State . . ." The clear intent of the above-quoted statute is to waive the requirements of 59 O.S. 15.8 [59-15.8] (1971), only where the applicant holds a valid and unrevoked license in another state or political subdivision of the United States. It is obvious from a plain reading of the statutes that if an applicant does not hold a valid license from another state or political subdivision, the eligibility requirements of 59 O.S. 15.8 [59-15.8] (1971), cannot be waived and an applicant must comply with those enumerated requirements to be issued a Certified Public Accountant Certificate by the Board.  It is, therefore, the opinion of the Attorney General that your questions be answered as follows: Pursuant to 59 O.S. 15.9 [59-15.9] (1971), it is within the sound discretion of the State Board of Public Accountancy to accept an applicant's conditional credits earned in passing the Uniform Certified Public Accountant's Examination in another State. However, unless the applicant holds a valid and unrevoked license under the laws of any other state or political subdivision of the United States, the eligibility requirements of 59 O.S. 15.8 [59-15.8] (1971), must be met by the applicant before he may be issued a Certified Public Accountant Certificate by the State Board of Public Accountancy.  (Mike D. Martin)